NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES CARTER, Jr.,                              No.    21-55043

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-09230-GW-ADS
 v.

KILOLO KIJAKAZI, Acting Commissioner            MEMORANDUM*
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted January 14, 2022**
                              Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and S. MURPHY, III,*** District
Judge.

      Appellant James Carter, Jr. appeals the district court’s affirmance of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
Commissioner of Social Security’s denial of his application for disability insurance

benefits. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s judgment and uphold the administrative law judge’s (“ALJ”) denial

of disability benefits “unless it contains legal error or is not supported by

substantial evidence.” Garrison v. Colvin, 759 F.3d 995, 1009–10 (9th Cir. 2014).

We conclude that the ALJ’s decision is supported by substantial evidence and thus

affirm the district court.

      The ALJ properly declined to reconsider evidence already weighed by

another ALJ in an earlier disability benefits denial. A presumption of continuing

non-disability arises from a prior ALJ’s denial of disability benefits. Chavez v.

Bowen, 844 F.2d 691, 693 (9th Cir. 1988).1 The claimant bears the burden to rebut

the presumption by proving “changed circumstances indicating a greater

disability.” Id. (internal quotation marks omitted). Because Appellant did not

produce any new evidence from the previously adjudicated period, the ALJ did not

err in reviewing only evidence from after the first disability benefits denial. See id.

at 693–94; cf. Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995), as amended (9th

Cir. 1996).

      Next, substantial evidence supported the ALJ’s finding that Appellant was


1
  See also Acquiescence Ruling 97-4(9), 1997 WL 742758 (Dec. 3, 1997)
(explaining how Chavez is to be applied by the Social Security Administration in
the Ninth Circuit).

                                           2
not disabled for three reasons. First, the ALJ did not err in finding that the

Veterans Affairs (“VA”) rating of one-hundred percent disability was

unpersuasive. The disability rating conflicted with newer, specific evidence from

the period after an ALJ denied his first disability application, including Appellant’s

role as primary caretaker of his two children. Beyond that, the disability rating

was produced during the already-adjudicated period, and Appellant did not offer an

updated rating. Substantial evidence therefore supported the ALJ’s finding that the

VA rating was unpersuasive.

      The ALJ properly discounted the treating and examining physicians’

testimonies. An ALJ must consider several “factors in deciding the weight [to]

give to any medical opinion[s]” that are not controlling. 20 C.F.R. § 404.1527(c);

see also Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017). But an ALJ need

not expressly address all the § 404.1527(c) factors in its written decision. Here, the

ALJ first “considered [the] opinion evidence in accordance with the requirements

of 20 C.F.R. 404.1527.” The ALJ then set out a detailed summary of all the

evidence he weighed when deciding Appellant’s residual functional capacity,

including conflicting clinical evidence. See Magallanes v. Bowen, 881 F.2d 747,

751 (9th Cir. 1989) (An ALJ makes findings supported by “specific, legitimate

reasons” by “setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation thereof, and making


                                          3
findings.”) (citations omitted). The ALJ also found the doctors’ opinions “brief

and conclusory,” and in one case, “inconsistent with . . . [the doctor’s] own grossly

[normal] mental status examination of the claimant.” The ALJ therefore did not

err because his reasons for discounting the treating and examining physicians’

opinions were “specific and legitimate.” Burrell v. Colvin, 775 F.3d 1133, 1140

(9th Cir. 2014) (citation omitted).

       Finally, the ALJ did not err when it found that Appellant’s subjective

symptom testimony conflicted with medical and other evidence in the record. The

ALJ articulated “specific, clear, and convincing reasons” for rejecting Appellant’s

credibility. Trevizo, 871 F.3d at 679. Objective medical evidence and Appellant’s

VA records showed that Appellant had generally improved with treatment, and his

proscribed treatment included a mild medication regimen and conservative care.

What is more, Appellant’s self-reported daily activities undercut his claim that he

could not work. In all, the ALJ articulated specific, clear, and convincing reasons

for rejecting the credibility of Appellant’s testimony and thus the finding was not

in error.

       The district court’s order on appeal is AFFIRMED.




                                          4